[Cite as Morrison v. Mt. Vernon Law Director's Office, 2022-Ohio-4331.]




                               IN THE COURT OF CLAIMS OF OHIO




 JOSHUA MORRISON                                       Case No. 2022-00482PQ

         Requester                                     Judge Patrick E. Sheeran

         v.                                            JUDGMENT ENTRY

 CITY OF MOUNT VERNON LAW
 DIRECTOR’S OFFICE

         Respondent

        {¶1} On     October      18,    2022,     a   Special     Master   issued   a   Report   and
Recommendation in this public-records case. In the Report and Recommendation (R&R),
the Special Master notes that, on September 11, 2021, Morrison “made a public records
request to the Law Director of the City of Mount Vernon (‘the City’) seeking copies of ‘[a]ny
and all requests for Public Records received by the City of Mount Vernon, Ohio between
May 1, 2021 and June 30, 2021.’” (R&R, 1.) The Special Master states, “The record
includes no evidence that the Law Director acknowledged receipt of these requests or
produced any responsive records until August 9, 2022.” (R&R, 1.) The Special Master
also states:
                Upon consideration of the pleadings and attachments the Special
        Master recommends the court find requester’s claim for production of
        records moot. The Special Master further recommends the court find that
        respondent failed to produce the requested public records within a
        reasonable period of time. It is recommended requester be entitled to
        recover from respondent the amount of the filing fee of twenty- five dollars
        and any other costs associated with the action that were incurred by
        requester, and that court costs be assessed to respondent.
(R&R, 4-5.)
Case No. 2022-00482PQ                         -2-                      JUDGMENT ENTRY


         {¶2} Neither party has timely objected to the Report and Recommendation, as
permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2), if neither party timely
objects to a special master’s report and recommendation, then this Court is required to
“promptly issue a final order adopting the report and recommendation, unless it
determines that there is an error of law or other defect evident on the face of the report
and recommendation.”
         {¶3} Upon review, the Court determines that there is no error of law or other defect
evident on the face of the Report and Recommendation. The Court therefore adopts the
Report and Recommendation in accordance with R.C. 2743.75(F)(2).                   Because
Respondent denied Requester access to public records in violation of R.C. 149.43(B),
Requester is entitled to recover from Respondent the amount of the filing fee of twenty-
five dollars and any other costs associated with the action that are incurred by Requester,
excepting attorney fees. Court costs are assessed to Respondent. The Clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge


Filed November 2, 2022
Sent to S.C. Reporter 12/5/22